Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 1 of 6 PageID #: 1324




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:07-CR-20069-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 SANCTIONED/BARRED HUGH SEBRON MAGISTRATE JUDGE KAY
 GRICE (01)


                               MEMORANDUM ORDER

        Before the court is a Motion for Compassionate Release [doc. 151] filed by

 defendant Hugh Sebron Grice, who is currently serving a term of imprisonment pursuant

 to a judgment of this court. The government opposes the motion. Doc. 157. An original

 version of this order was issued and is hereby withdrawn due to a typographical error. This

 version is now substituted.

                                              I.
                                       BACKGROUND

        On March 20, 2007, deputies with the Beauregard Parish Sheriff’s Office (“BPSO”)

 executed an arrest warrant for the defendant at his residence near DeQuincy, Louisiana.

 Doc. 62, att. 2. Before executing the warrant the deputies had received information that the

 residence was equipped with several security cameras and that the defendant possibly

 possessed bombs and bomb-making equipment in the house. PSR ¶¶ 15, 16. They had also

 observed indicia of methamphetamine manufacturing around the outside of the residence.

 PSR ¶ 16. Based on this intelligence, the BPSO used a SWAT team to execute the warrant.

 PSR ¶ 15.

                                             -1-
Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 2 of 6 PageID #: 1325




        During the arrest deputies located an assortment of drug manufacture paraphernalia

 and equipment in and around the defendant’s residence, which the defendant used in the

 manufacture of methamphetamine, as well as marijuana stored in plastic bags as if prepared

 for distribution and marijuana plants growing in the yard next to the residence. Doc. 62,

 att. 2. The defendant and his wife were both found inside the dwelling where the meth lab

 was located. PSR ¶ 17.

        Also inside the residence were four machine guns, one of which was equipped with

 a suppressor, along with three additional suppressors, fifteen other firearms, explosives,

 and explosive material (including at least four improvised explosive devices [“IEDs”]).

 Doc. 62, att. 2. Three of the machine guns were modified to fire automatically. PSR ¶ 5.

 The various firearms and explosives were positioned in various locations that made them

 easily accessible to the defendant to use in protecting himself and deterring others from

 accessing the clandestine meth lab. Doc. 62, att. 2. The defendant admitted that the

 homemade explosives and modified firearms were there at least in part to protect himself.

 PSR ¶ 19.

        The defendant was charged in a 10-count indictment on July 10, 2007. Doc. 1. On

 April 28, 2008, he pled guilty to Count 5 (possession of firearms during and in furtherance

 of drug trafficking crimes, a violation of 18 U.S.C. §§ 924(c)(1)(A) and (B)(ii)). Doc. 61.

 On February 12, 2009, he was sentenced to a mandatory minimum 360 month term of

 imprisonment. Doc. 86; see PSR ¶ 53. The defendant has served approximately 141 months

 of his sentence and has an estimated release date of October 10, 2032.



                                             -2-
Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 3 of 6 PageID #: 1326




        On May 11, 2020, the defendant filed his first motion for compassionate release

 based on fear of COVID-19. Doc. 144. Because he had not exhausted his administrative

 remedies, the court ordered that the motion be dismissed without prejudice. Doc. 149. On

 October 30, 2020, the defendant filed a second motion. Doc. 151. He now asserts proper

 exhaustion of his administrative remedies and maintains that he is entitled to

 compassionate release because certain preexisting conditions (obesity and type II diabetes)

 put him at an increased risk of severe illness or death. The government opposes the motion,

 conceding that the defendant has exhausted his remedies and that the risk of COVID-19

 exposure may form an extraordinary circumstance warranting compassionate release. Doc.

 157. It maintains, however, that such relief should be denied because the defendant has not

 met his burden of showing eligibility under the factors set forth under 18 U.S.C. § 3553(a)

 and that he is not a danger to the community. Doc. 157.

                                             II.
                                   LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a


                                             -3-
Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 4 of 6 PageID #: 1327




 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

        The defendant shows that he filed a request for compassionate release with the

 warden at FCI Beaumont, citing his medical conditions of obesity and Type II diabetes and

 his fear of contracting COVID-19. Doc. 151, att. 1, p. 1. He also shows that this request

 was denied on July 2, 2020. Id. at 2. Accordingly, the request is exhausted and the court

 may consider the new motion.

        In support of his motion, defendant attaches medical records supporting the above

 claims. Doc. 151, att. 4. The government notes that these conditions are currently managed

 with BOP care and that managed medical conditions ordinarily do not provide a basis for

 compassionate release. Doc. 157, pp. 12–13; see BOP Prog. Statement 5050.50. It

 acknowledges, however, that this statement and other case law cited in reference to chronic

 conditions do not reflect present concerns about the COVID-19 pandemic. Several courts

 have found that the pandemic may present an extraordinary and compelling circumstance

 warranting compassionate release, particularly in the case of a defendant who is at risk for

 severe illness by reason of preexisting medical conditions. See United States v. Mazur, __

 F.Supp.3d __, 2020 WL 2113613, at *4 (E.D. La. May 4, 2020) (collecting cases); see also

                                              -4-
Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 5 of 6 PageID #: 1328




 United States v. Furlow, 2020 WL 3967719 (W.D. La. Jul. 13, 2020); United States v.

 Malone, 2020 WL 3065905 (W.D. La. June 9, 2020).

        The government concedes that obesity and diabetes have been recognized by the

 CDC as COVID-19 risk factors. Doc. 157, pp. 1, 11. Nevertheless, it maintains that the

 motion should be denied due to Mr. Grice’s criminal history, potential danger to others in

 the community, and the limited amount of his lengthy sentence served.

        Even where the defendant has demonstrated that he is eligible for compassionate

 relief based on extraordinary circumstances, the court is also required to “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable . . . .” 18 U.S.C. §

 3582(c)(1)(A). Section 3553(a) contains factors that the court must consider in determining

 the length of a sentence, including (1) to reflect the seriousness of the offense, (2) to afford

 adequate deterrence of criminal conduct, and (3) to protect the public from further crimes

 of the defendant. 18 U.S.C. § 3553(a)(2).

        Here the circumstances surrounding defendant’s conviction show that he is a

 dangerous individual. He operated a clandestine methamphetamine laboratory and armed

 himself to the hilt to protect it. These actions are targeted by a criminal statute carrying a

 lengthy mandatory minimum sentence, and the defendant has served only half of that

 sentence. A reduction here would promote disparity with respect to similarly situated

 defendants. Additionally, there is no evidence of his rehabilitation. Finally, the court notes

 that defendant’s medical conditions are appropriately managed at FCI Beaumont while

 COVID cases continue to rise in the region where defendant intends to return. The BOP is

 making every effort to contain the spread of COVID and provide medical care to infected

                                               -5-
Case 2:07-cr-20069-JDC-KK Document 160 Filed 12/04/20 Page 6 of 6 PageID #: 1329




 inmates. Defendant states that he intends to reside with his wife and seek employment upon

 his release, but makes no indication of an intention to self-quarantine. Accordingly, the

 court cannot determine that he would be any safer in the community. At any rate he has

 not shown that he can overcome § 3553(a)’s factors in light of his serious offense and

 substantial amount of time remaining on his sentence.

                                            III.
                                      CONCLUSION

       For the reasons stated above the Motion for Compassionate Release [doc. 151] is

 hereby DENIED.

       THUS DONE AND SIGNED in Chambers on this 4th day of December, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -6-
